DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

           The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
           This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

          Claims 14 – 16 and 27 – 28 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (US 2021/0153107) in view of Pan et al (US 2020/0100197).

            Re claim 14, Xu teaches of a method of wireless communication at a user equipment (UE) (Terminal, Fig.1), comprising: receiving, from a network entity (basestation, Fig.1), a synchronization signal block (SSB) (SS/PBCH block, Figures 6 – 8) and an additional resource signal (RS) (CSI-RS, Figures 6 – 8) generated based on ratio of a remaining minimum system information (RMSI) subcarrier spacing (SCS) over a SSB SCS (Xu teaches of a SCS varies according to the frequency (f), Fig.9 and Paragraphs 0040 – 0041, However, Examiner has not given patentable weight on the “generated based on ratio of a remaining minimum system information (RMSI) subcarrier spacing (SCS) over a SSB SCS”. Claim 14 is directed to a UE that receives the additional RS and decodes the additional RS. The generating step as claimed is performed on a network entity but it is not functionally or structurally related to the UE that receives the generated additional RS or more specifically the generating step as claimed is not needed by the decoding step. Therefore, the limitation has not been given patentable weight) for communication after initial acquisition (Paragraph 0005). 
            Pan teaches of an UE that decodes the received SSB (Abstract and Paragraph 0003). 
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the decoded by the UE the SSB including the additional RS so as to perform the intended receiver functions.

            Re claim 27, Xu and Pan teach of an apparatus for wireless communication at a user equipment (UE), comprising: a transceiver; a memory configured to store instructions; and one or more processors communicatively coupled with the transceiver and the memory (see Paragraphs 0012 and 0257), wherein the one or more processors are configured to: receive, from a network entity, a synchronization signal block (SSB) including an additional resource signal (RS) generated based on a ratio of a remaining minimum system information (RMSI) subcarrier spacing (SCS) over a SSB SCS for communication after initial acquisition; and decode, by the UE, the SSB including the additional RS (see claim 14).

            Re claim 15, Xu teaches of wherein a numerology of the additional RS corresponds to a numerology of the SSB (same SCS for the signals or channels in the DRS, Paragraph 0085).



            Re claim 28, Xu teaches of wherein a numerology of the additional RS corresponds to a numerology of the SSB, and wherein a bandwidth associated with the SSB including the additional RS is fixed based on a control resource set (CORESET) (see claims 15 - 16).

            Claims 17 – 19 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Xu and Pan in view of Abdoli et al (US 2019/0150121).

            Re claim 17, Xu and Pan teach all the limitations of claim 14 as well as Xu teaches of a numerology of the additional RS corresponds to a numerology of a remaining other system information (Paragraph 0064) (same SCS for the signals or channels in the DRS, Paragraph 0085). However, Xu and Pan do not mention of the remaining other system information as a remaining minimum system information (RMSI).
            Abdoli teaches of some remaining portion of the minimum system information, which may be referred to as remaining minimum system information (RMSI) has to be scheduled using a physical downlink control channel (PDCCH) transmitted in a control resource set (CORESET).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a remaining minimum system 

            Re claim 18, Xu teaches of wherein a bandwidth associated with the SSB including the additional RS is fixed based on a control resource set (CORESET) (as shown in Fig.6(c)).

            Re claim 19, Xu teaches of wherein the additional RS corresponds to at least one of a tracking reference signal (TRS) or a channel state information reference signal (CSI-RS) (CSI-RS, Figures 6 – 8).

            Re claim 29, Xu, Pan and Abdoli teach of wherein a numerology of the additional RS corresponds to a numerology of a remaining minimum system information (RMSI), wherein a bandwidth associated with the SSB including the additional RS is fixed based on a control resource set (CORESET), and wherein the additional RS corresponds to at least one of a tracking reference signal (TRS) or a channel state information reference signal (CSI-RS) (see claims 17 – 19).

            Claims 20 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Xu and Pan in view of Li et al (US 20210051683).

           Re claim 20,  Xu and Pan teach all the limitations of claims 14 and 27 except of wherein decoding the SSB including the additional RS further comprises obtaining 
            Li teaches of decoding the SSB further comprises obtaining multiple shifts of a timing of the SSB based on a physical downlink control channel (PDCCH)/physical downlink shared channel (PDSCH) detection (Paragraphs 0131 and 0143).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have decoded the SSB further comprises obtaining multiple shifts of a timing of the SSB based on a PDCCH/PDSCH detection for improved receiver performance.

Allowable Subject Matter

          Claims 1 – 6, 9 – 13, 21 – 23 and 25 – 26 are allowed.

Conclusion

           Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened 
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206.  The examiner can normally be reached on M-F 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARISTOCRATIS FOTAKIS/
Primary Examiner, Art Unit 2633